Per Curiam.

After giving due consideration to all the relevant factors in the record, we determine that the values for the tax years involved should he as follows:

Tear Land Building Total

1940- 41 $415,000 $40,000 $455,000
1941- 42 415,000 40,000 455,000
The order so far as appealed from, should, therefore, he modified accordingly
and as so modified affirmed, with twenty dollars costs and disbursements to relator-appellant.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order so far as appealed from, unanimously modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.